DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on June 28, 2021 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 1 and Claim 7 recite “where the amount of the gallate containing compound is effective in increasing the solubility of the water-insoluble drug in an aqueous medium” and “the gallate containing compound is present in an amount effective in increasing the cellular uptake of the water insoluble drug”, respectively. However, after reviewing the specification, the Examiner was unable to locate and determine what amounts would be effective for the intended functions. Applicant has not provided adequate written description for a composition capable to achieving the recited functional properties. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 14 and 18 recite the limitation "the drug" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Both claims depend from claim 1 which recites a “water-insoluble drug” but not a “drug” generically. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-9, 13-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. ((-)-Epigallocatechin gallate sensitizes breast cancer cells to paclitaxel in a murine model of breast carcinoma, Breast Cancer Research 2010,12: R28). 
Luo discloses breast cancer cells treated with or without epigallocatechin (EGCG) and paclitaxel. 
Figure 1 discloses cells treated with 20 M and 1 M of Taxol (paclitaxel), which meets the limitation of the gallate contained compound is present in an amount by weight equal to or greater than the amount by weight of the water insoluble drug. 
The recitation of “is effective in increasing the solubility of the water insoluble drug in an aqueous medium” is regarded as future intended use of the composition. Since Luo discloses the same structural elements recited in the instant claims, it would necessarily also have the same functional properties. 
Regarding claim 3, as noted above, the ECGC is present at a concentration of 20X that of the drug. 

Regarding claim 7, the recitation of “is present in an amount effective in increasing the cellular uptake of the water-insoluble drug”. Since Luo discloses the same 
structural elements recited in the instant claims, it would necessarily also have the same functional properties. 
Regarding claims 8-9 and 20, as noted above, Luo discloses the EGCG. 
Regarding claims 13-15, as noted above, paclitaxel is disclosed, which is an anti-cancer drug. 
Luo, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. ((-)-Epigallocatechin gallate sensitizes breast cancer cells to paclitaxel in a murine model of breast carcinoma, Breast Cancer Research 2010,12: R28) in view of Verweij et al. (Paclitaxel and docetaxel: Not simply two of a kind, Annals of Oncology 5; 495-505, 1994). 
The teachings of Luo are discussed above.
Luo does not disclose the use of docetaxel. 
Verweij discloses paclitaxel and docetaxel share major parts of their structures and mechanisms of action. 
IT would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have substituted docetaxel for paclitaxel in the formulation of Luo since they are disclosed as sharing major parts of their structures, therefore the skilled artisan would expect the drugs could be formulated in similar platforms and obtain the same or similar benefits of said formulation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,241,520. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising a gallate containing compound and a water-insoluble active agent. Dependent claims recite identical Markush groups for each component. The recitation of “effective for increasing the solubility of the water insoluble drug in an aqueous medium” and “effective in increasing the dermal uptake of the drug” are considered future intended use of the composition.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,655,998. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising a gallate containing compound and a water-insoluble active agent/restenosis inhibiting agent. Dependent claims recite identical Markush groups for each component. The patented claims are a species of the instant claims. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,180,226. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising a gallate containing compound/tannic acid and a water-insoluble active agent. Dependent claims recite identical Markush groups for each component. The patented claims are a species of the instant claims. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,572,914. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising a gallate containing compound and a water-insoluble active agent. Dependent claims recite identical Markush groups for each component.  The patented claims additionally comprise a substrate, however, it is noted the instant claims recite “comprising” language allowing for said inclusion. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,016,536. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising a gallate containing compound and a water-insoluble active agent. Dependent claims recite identical Markush groups for each component.  The patented claims additionally comprise a substrate, however, it is noted the instant claims recite “comprising” language allowing for said inclusion. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,328,183.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising a gallate containing compound/tannic acid and a water-insoluble active agent. Dependent claims recite identical Markush groups for each component. The patented claims are a species of the instant claims. 

It is noted that there are numerous applications and issued patents with the same assignee, and one or both inventors. Applicant is requested to identify any additional Obviousness Double Patenting of which he/she may be aware. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615